FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is deemed to fail to further limit the subject matter of independent claim 1 because the required iodotrifluoromethane compound of independent claim 1, is itself an iodine donor. This fact is clearly established by applicant, because applicant’s independent claim 1 also requires an iodine reactive metal selected from the group consisting of silver, copper and alloys thereof. The purpose of the iodine reactive metal is to scavenge iodine released by the undesired decomposition of iodotrifluoromethane in the composition. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 18 is deemed to be indefinite in regards to its limitation of “wherein the corrosion inhibiting composition further comprise an iodine donor” [Emphasis added]. As stated above by the Examiner, iodotrifluoromethane is a required component of independent claim 1 from which claim 18 directly depends. Since iodotrifluormethane is itself an iodine donor, it makes no sense for dependent claim 18 to further require an iodine donor since one is already present in the composition, namely iodotrifluoromethane.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserve et al. U.S. Patent Application Publication No.: 2005/0178566 A1 in view of Sethi et al. U.S. Patent Application Publication No.: 2019/0085224 A1 and said combination further optionally in view of Nimitz et al. U.S. Patent Number 5,695,688.
Meserve et al. teach a method for preventing freezing at an outlet of a fire extinguisher, wherein the fire extinguisher contains fire extinguisher fluid, the method comprising: disposing a drying agent in a container, wherein the container comprises a plurality of openings sized to confine the drying agent within the container and to permit a fire extinguisher fluid to enter the container; inserting the container into a fire extinguisher bottle, wherein the container is unattached to the bottle and is removable therefrom; spacing the container from an outlet of the fire extinguisher bottle, wherein The preferred drying agent is zeolite, such as molecular sieve 3A and/or 4A, see claims 6-7. 
Meserve et al.’s section [0021] teaches: “Drying fire extinguisher fluids in fire extinguishers with drying agents or desiccants to minimize the possibility of freezing at the orifice can be applied to other fire extinguisher fluids besides Halon 1301. The method and the apparatus of the present invention are suitable for a wide range of fire extinguisher fluids including halocarbons and halohydrocarbons such as chlorofluorocarbons, chlorofluorohydrocarbons, fluorocarbons, fluorohydrocarbons, bromofluorocarbons, bromofluorohydrocarbons, iodofluorocarbons, iodofluorohydrocarbons, and the like. Other fire extinguisher fluids which are suitable for drying with drying agents with embodiments of the method and the apparatus of the invention include, but are not limited to, iodotrifluoromethane, HCFC-124 (chlorotetrafluoroethane), HCFC-22, HFC-236fa (1,1,1,3,3,3-hexafluoropropane), HFC-227, FC-218, FC-3110, HFC-134a, HFC-125 (pentafluoroethane), FC-318, HFC-32/125, FC-116, and HFC-23 (trifluoromethane).”. [Emphasis added].
Meserve et al.’s section [0022] teaches: “Further manufacture of Halon 1301 has been banned, because Halon 1301 is considered to be an ozone-depleting chemical. Other, more-readily degradable fire extinguisher fluids are therefore likely to be substituted for Halon 1301 in aircraft fire extinguishers in the future. The method and the apparatus of the embodiments of the intention are applicable to these more degradable aircraft fire extinguisher fluids, including, but not limited to, HFC-23 (trifluoromethane), HFC-125 (pentafluoroethane), trifluoromethane, FC-318, and iodotrifluoromethane.”. [Emphasis added].
Meserve et al.’s section [0026] teaches: “FIGS. 1 and 2 show a screen tube assembly 10 which is suitable for holding the desiccant inside the fire extinguisher bottle. The screen tube assembly 10 includes a generally cylindrical screen tube 20 preferably made of mesh 40 having a grid size small enough to retain particles of approximately 200 microns or larger. The mesh 40 of the screen tube 20 therefore retains the formed desiccant inside the screen tube 20 but allows the fire extinguisher fluid inside the fire extinguisher to come into contact with the desiccant inside the screen tube 20, so that the desiccant can remove moisture from the fire extinguisher fluid.”. 
Meserve et al.’s section [0040] teaches: “Other types of containers besides the screen tube assembly 10 are suitable for holding the drying agent or desiccant inside the fire extinguisher. All that is required is that the container have openings so that the fire extinguisher fluid can flow through the walls of the container to contact the desiccant, that the openings in the container be small enough to retain the desiccant inside the container, and that the container be small enough in diameter to be able to be inserted into the fire extinguisher.”. [Emphasis added].
Meserve et al. differ from Applicant’s claimed invention in the following ways: 1) there is not a direct teaching (i.e. by way of an explicit example) to where iodotrifluoromethane is actually used in Meserve et al.’s method and fire extinguisher apparatus, and 2) that there is not a direct disclosure to the further addition of another 
In regards to the first difference, it would have been obvious for one having ordinary skill in the art to use Meserve et al.’s disclosure of sections [0021]-[0022] as very strong motivation to actually choose iodotrifluoromethane as the fire suppressant agent due to its very low ozone-depleting potential. It is well established, that it is not inventive to merely following the suggestions of a prior-art reference.
In regards to the second difference, the secondary reference to Sethi et al. teach methods for providing heating and/or cooling of the type comprising evaporating refrigerant liquid and condensing refrigerant vapor in a plurality of repeating cycles, where the method comprises (a) providing the refrigerant comprising at least about 5% by weight of a lower alkyl iodofluorocarbon; and (b) exposing at least a portion of said refrigerant in at least a portion of said plurality of said cycles to a sequestration material comprising: i) copper or a copper alloy; ii) a molecular sieve (preferably a zeolite), comprising copper, silver, lead or a combination thereof; iii) an anion exchange resin, and iv) a combination of two or more of these, wherein said exposing temperature is preferably above about 20 C., see abstract and sections [0237]-[0257].
Sethi et al.’s method is taught to be an effective means to stabilized refrigerants, such as those that contain CF3I(i.e. iodotrifluoromethane), from the adverse effects of both moisture and unwanted iodine and iodine ions, see section [0005]-[0006], [0022]-[0024], [0273]-[0280], [0307]-[0330].
Sethi et al.’s sections [0419]-[0422] teach the following: “Location of the Sequestration Material(s) The sequestration material may be included in the system in a substantially fixed volume, such as by being included in a porous container or structure which allows the refrigerant to come into intimate contact with the fixed volume of the sequestration material and then leave the fixed volume of sequestration material. For the purpose of convenience but not by way of limitation, such a structure is referred to herein as a filter. Such a filter, when used according to the preferred methods and systems of the present invention, which may be located at any point in the heat transfer system, and preferably the vapour compression heat transfer system. For example, the filter may be located in the suction line between the evaporator and the compressor (see FIG. 1A), the filer may be located in the liquid line between the condenser and the evaporator (see FIG. 2A), or the filter may be located in the discharge line between the compressor and the condenser (see FIG. 3A). In preferred embodiments, the refrigerant streams at those locations are a temperature of at least about 30 C when said system is in operation. The filter may contain one or more sequestration materials. For example, when a combination of sequestration materials is present in the filter, the filter may comprise (i) copper or a copper alloy as defined herein, and (ii) a molecular sieve (e.g. a zeolite) comprising copper, silver, lead or a combination thereof as defined herein.”[Emphasis added].
NOTE: As such, the teachings and disclosures of both the primary reference to Meserve et al. and the secondary reference to Sethi et al., are directed towards the same issue of solving the problem of instability of various halogenated carbons/hydrocarbons compositions, such a iodotrifluoromethane containing compositions, from both moisture and unwanted radicals which result from the decomposition of the halogenated carbons/hydrocarbons components. Furthermore, the 
As such, it would have been obvious to one having ordinary skill in the art to use Sethi et al.’s said teaching as strong motivation to actually use a combination of zeolite molecular sieve with silver, copper, and/or a copper alloy, as especially effective moisture and radical scavenger combinations, in both Meserve et al.’s method and fire extinguisher apparatus for the clear benefits said chemical combination would impart. It is well known that it is not inventive to merely following the disclosure of prior-art references.
Said combination of Meserve et al. in view of Sethi et al. can optionally be taken further in view of Nimitz et al.. 
Nimitz et al. teach a new set of effective, environmentally safe, nonflammable, low-toxicity refrigerants, solvents, foam blowing agents, propellants, and firefighting agents is disclosed. The agents are clean, electrically nonconductive, and have short atmospheric lifetimes, zero ozone-depletion potential, and low global warming potentials. The agents comprise at least one fluoroiodocarbon agent satisfying the general formula CaHbBrcCl FeIfNgOh, wherein a is between and including 1 and 8; b is between and including 0 and 2; c, d, g, and h are each between and including 0 and 1; e is between and including 1 and 18; and f is between and including 1 and 2, either neat or mixed with additives selected from the group consisting of: alcohols, esters, ethers, fluoroethers, hydrocarbons, hydrofluorocarbons, and perfluorocarbons, see abstract. Trifluoroiodomethane (i.e. CF3I) is disclosed as a preferred fluoroiodocarbon agent, see Table 3.
Nimitz et al.’s column 9, lines 10-17 teaches the following: “The agents described herein have acceptable stability on storage under normal conditions. To prevent photolysis of the fluoroiodocarbons, they should be protected from sunlight by storage in opaque containers such as metal cylinders or brown glass bottles. If desired, for long-term storage a small amount of copper metal can be added to enhance the stability of the iodides.”[Emphasis added]. 
The optional addition of Nimitz et al. to the combination of Meserve et al. in view of Sethi et al. is made only to further support the fact that the addition of a copper metal, as an iodide scavenger for fluoroiodocarbon containing compositions is well known in the art to increase the long term storage of said compositions. Said is regardless of whether the fluoroiodocarbon containing compositions are subsequently used as low-toxicity refrigerants, solvents, foam blowing agents, propellants, and/or firefighting agents.

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserve et al. U.S. Patent Application Publication No.: 2005/0178566 A1 in view of Sethi et al. U.S. Patent Application Publication No.: 2019/0085224 A1 and said combination further optionally in view of (Nimitz et al. U.S. Patent Number 5,695,688 and/or Singh et al. U.S. Patent Application Publication No.: 2014/0048737 A1).
This rejection builds on the rejection made above. Meserve et al. further differs from applicant’s claimed invention in that there is no direct teaching (i.e. by way of an  iodotrifluoromethane and HFC-125 (pentafluoroethane) is used as the fire extinguishing fluid.
It would have been obvious to one having ordinary skill in the art to use Meserve et al.’s disclosure in section [0021], as strong motivation to actually use a combination of iodotrifluoromethane and HFC-125 (pentafluoroethane) as the fire extinguishing fluid. Said is obvious because both iodotrifluoromethane and HFC-125 (pentafluoroethane) are both directly disclosed as being particularly preferred species of fire extinguishing agents useful in Meserve et al.’s fire extinguishers to be contacted with drying agents or desiccants to minimize the possibility of freezing at the orifice of the apparatus. Furthermore, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see in re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
Although Meserve et al.’s section [0021] was set forth above, it is also set forth below for applicant’s convenience.
Meserve et al.’s section [0021] teaches: “Drying fire extinguisher fluids in fire extinguishers with drying agents or desiccants to minimize the possibility of freezing at the orifice can be applied to other fire extinguisher fluids besides Halon 1301. The method and the apparatus of the present invention are suitable for a wide range of fire extinguisher fluids including halocarbons and halohydrocarbons such as chlorofluorocarbons, chlorofluorohydrocarbons, fluorocarbons, fluorohydrocarbons, bromofluorocarbons, bromofluorohydrocarbons, iodofluorocarbons, iodofluorohydrocarbons, and the like. Other fire extinguisher fluids which are suitable for drying with drying agents with embodiments of the method and the apparatus of the invention include, but are not limited to, iodotrifluoromethane, HCFC-124 (chlorotetrafluoroethane), HCFC-22, HFC-236fa (1,1,1,3,3,3-hexafluoropropane), HFC-227, FC-218, FC-3110, HFC-134a, HFC-125 (pentafluoroethane), FC-318, HFC-32/125, FC-116, and HFC-23 (trifluoromethane).”. [Emphasis added].
In the alternative, Meserve et al. can optionally be taking in view of Singh et al.. Singh et al. teach azeotrope-like compositions comprising pentafluoroethane (i.e. HFC-125) and trifluoroiodomethane and uses thereof, including use in refrigerant compositions, refrigeration systems, blowing agents, fire suppressant compositions, and aerosol propellants, see title, sections [0019] and [0028]-[0029].  Please note that the abstract has a typographical error in it wherein it incorrectly states heptafluoropropane instead of the correct component of pentafluoroethane. 
In light of Singh et al.’s teaching, one having ordinary skill in the art would have  very strong motivation to actually use a mixture of pentafluoroethane (i.e. HFC-125) and trifluoroiodomethane, in Meserve et al.’s fire extinguishers, as the fire extinguishing agent to be contacted with drying agents or desiccants to minimize the possibility of freezing at the orifice of the apparatus.

Response to Arguments
Applicant's arguments filed 12/17/20 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next.
before applicant amended them in the amendment filed 12/17/20.
Applicant argues the following: “All three independent claims require the amount of CF3I to be greater than or equal to 30 wt% based on the total weight of the fire suppression agent.
Meserve mentions replacing Halon 1301 with a number of possible replacements including iodotrifluoromethane (see, for example, paragraph 0022). Meserve does not teach the claimed amount of iodotrifluoromethane and does not teach a fire suppression agent as described in new claims 17, 19 and 20. Sethi teaches a refrigerant composition and these teachings cannot be imported into Meserve. Nimitz does not cure this deficiency.
Taken together, the references fail to teach a fire suppression agent having an amount of CF3I greater than or equal to 30 wt% based on the total weight of the fire suppression agent.”.
The Examiner’s response is as followed: Applicant’s attention is directed towards Meserve et al.’s Example 1 wherein 25 grams of zeolite molecular sieve 3A pellets were placed in a 536 cubic inch fire extinguisher bottle and then 20 pounds of Halon 1301 were added to the fire extinguisher bottle. Since, in said example, Halon 1301 is the only fire extinguishing agent used, its concentration is inherently 100% by weight. 
As stated above, Meserve et al. directly discloses that Halon 1301 can be replaced with other fire extinguishing agents, wherein iodotrifluoromethane and HFC-125 (pentafluoroethane) are both disclosed as particularly preferred substitutes for of greater than or equal to 30% based on the total weight of the fire suppression agent.”

The following Examiner comments were made in the previously made non-final rejection after filing of an RCE, mailed 09/17/20, and the previously made filed rejection mailed 04/16/20, and are repeated here because they are still deemed to be relevant to the pending claims. 

Applicant's RCE, filed 07/10/20, requested the entry of the after-final amendment filed 06/25/20. Applicant’s arguments filed with said now entered after-final amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next. 
Please note that in the above prior-art rejection of applicant’s claims, the combination of Meserve et al. in view of Sethi et al. is now optionally further in view of Nimitz et al.. 
In Applicant's REMARKS, Applicant states: "At best, Sethi teaches an upper limit of 0.3 wt% of iodine reactive metal per 100 wt.% of CF3I.”.
The Examiner does NOT agree with Applicant's position at all because using Sethi's disclosure it is easy to formulate many situations wherein the concentration of iodine reactive metal, (e.g. copper, silver etc.) falls within Applicant's claimed concentration range of 1 to 2 wt% based on the amount of CF3I. As way of illustration only, assume the concentration of reactive metal (e.g. silver) is 7.0% by weight of the zeolite concentration, and the zeolite + silver combination is 15% by weight of a composition comprising zeolite + silver + CF3I. In such a situation, the calculated weight percent of silver to CF3I would be about 1.24% (i.e. [(1.05 g silver / 85 g CF3I) * 100]), which falls directly within applicant's claimed range of 1 to 2 wt% of iodine reactive metal based on the amount of CF3I.

Applicant's arguments filed 04/01/20 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional Examiner comments are set forth next.
Applicant argues: “Meserve discloses a method and apparatus for preventing freezing at the outlet of a fire extinguisher. Moisture in the fire extinguisher fluid is removed by contacting the fluid in the first extinguisher bottle with a desiccant such as a molecular sieve (Abstract). Nowhere does Meserve mention or suggest a corrosion inhibiting composition. Meserve only mentions desiccants. Independent claim 1 requires the present of a corrosion inhibiting composition. Independent claim 11 requires a zeolite and an iodine reactive metal disposed in an inhibitor container. The Examiner appears to have equated the desiccant of Meserve with the inhibitor composition of the pending claims without support. There is nothing in Meserve that would lead a person of skill in the art to employ a molecular sieve desiccant as an inhibiting composition component.”.
The Examiner response is as followed. Meserve et al.’s taught zeolite desiccant is deemed to inherently also function as a corrosion inhibitor in Meserve et al.’s taught method. It is so well known in the art that moisture causes corrosion to metal surfaces,  that said reality is hardly worth noting to one having even rudimentary knowledge of causes of metal corrosion. As such, Meserve et al.’s zeolite desiccant, by scavenging water, would inherently reduce water induced corrosion inside Meserve et al.’s metal fire-extinguishing containers. 
It is well established, that a compound, in this case zeolite, and its properties are inherent when used under the same conditions. As such, zeolite has the duel function of being both a desiccant as well as an inhibitor of water induced metal corrosion in Meserve et al.’s fire-extinguishing container. While, Meserve et al. did not expressively speak about the metal corrosion inhibiting properties of the disclosed zeolite desiccant, such is deemed to be moot. 
It must be noted that Applicant’s claims are drawn to a method for inhibiting corrosion of a fire extinguishing container and said container itself. Applicant’s claims are directly open to all forms of corrosion inhibiting, such as inhibiting corrosion induced by water, by scavenging said water with a zeolite desiccant.

Applicant’s further arguments traversing the rejection of Meserve et al. in view of Sethi et al., is: “Sethi discloses that iodocarbons such as CF3I can form iodine, iodide ions, organic radicals, and iodine containing inorganic acids when exposed to components of a refrigeration system. Unwanted iodine and iodide ions can be removed by contacting the composition with a metal impregnated molecular sieve (see paragraph 0005). Sethi does not teach or suggest that a metal impregnated molecular sieve can function as a corrosion inhibiting composition. Sethi merely refers to the metal impregnated molecular sieve as a sequestration material and from the teachings in paragraph 0005 Sethi infers that iodine and iodide ions are being sequestered. Furthermore, based on the teachings of Sethi a person of skill in the art could reasonably presume that iodine containing inorganic acids would not necessarily form in a fire extinguisher as Sethi only explicitly mentions iodine containing acids form when exposed to components of a refrigeration system "at temperatures and under other conditions" and fails to specify what refrigeration components, conditions and temperatures that result in iodine containing inorganic acid 5107875US01 (U311328US)formation.”

 The Examiner’s response to the above is as followed:  Applicant’s said arguments are basically the same as Applicant’s arguments over the primary reference to Meserve et al. alone, which is basically that Sethi et al., like Meserve et al., does not disclose corrosion inhibitors even though Seith et al teaches the use of metal impregnated zeolite as both a desiccant and as an effective means to stabilized refrigerants, such as those that contain CF3I (i.e. iodotrifluoromethane), from the adverse effects of both moisture and unwanted iodine and iodine ions, see section [0005]-[0006], [0022]-[0024], [0273]-[0280], [0307]-[0330].
Once again, one have ordinary skill in the metal corrosion inhibiting art, would readily know that halide ions are notoriously well known to cause corrosion. Iodine-induced stress corrosion cracking (SCC) is well established and well known by the  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761